ACCEPTED
                                                                                      14-15-00006-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  3/4/2015 5:54:41 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                              No. 14-15-00006-CV

                                                                     FILED IN
                                                              14th COURT OF APPEALS
                      IN THE COURT OF APPEALS                    HOUSTON, TEXAS
               FOR THE FOURTEENTH DISTRICT OF              TEXAS
                                                               3/4/2015 5:54:41 PM
                            AT HOUSTON                        CHRISTOPHER A. PRINE
                                                                       Clerk


                  HARRIS COUNTY HOSPITAL DISTRICT,
                              Appellant

                                        v.

                            ANTHONY ROBERTS,
                                 Appellee


                     Appealed from the 189th District Court
                            of Harris County, Texas
                      Trial Court Cause No. 2012-59332


               UNOPPOSED MOTION TO DISMISS APPEAL


TO THE HONORABLE COURT OF APPEALS:

      Appellant Harris County Hospital District submits this motion to dismiss

appeal by which it would respectfully show the Court the following:

      1.    The District perfected this appeal on January 2, 2015.

      2.    The parties have settled all disputes between them and, therefore, this

appeal is now moot and should be dismissed.




                                        1
      3.    Counsel for the parties have conferred concerning this motion and the

motion is unopposed.

      WHEREFORE, PREMISES CONSIDERED, Appellant Harris County

Hospital District respectfully moves the Court to dismiss this appeal pursuant to

Tex. R. App. P. 42.1(a)(1).

                                     Respectfully submitted,
                                     VINCE RYAN
                                     Harris County Attorney
                                     /s/ Bruce S. Powers
                                     Bruce S. Powers
                                     Assistant County Attorney
                                     State Bar No. 16215500
                                     1019 Congress, 15th Floor
                                     Houston, Texas 77002
                                     Telephone: (713) 274-5144
                                     Facsimile: (713) 755-8924
                                     bruce.powers@cao.hctx.net

                                     ATTORNEY FOR APPELLANT


                         CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Appellee Anthony Roberts,

Scott Lannie, on March 4, 2015, concerning the merits of this motion and the

motion is unopposed.

                                     /s/ Bruce S. Powers
                                     Bruce S. Powers




                                        2
                         CERTIFICATE OF SERVICE

     I hereby certify that on March 4, 2015, a true and correct copy of the

foregoing was served by electronic transmission upon counsel for Appellee

Anthony Roberts, Scott Lannie, 4000 Garth, Suite 150, Baytown, Texas 77521,

sclannie@aol.com.

                                  /s/ Bruce S. Powers
                                  Bruce S. Powers




                                     3